 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 GREGORY W. ENTSMINGER,                                 Case No.: 3:16-cv-00555-MMD -WGC

 4          Plaintiff,                                                     Order

 5 v.                                                                 Re: ECF No. 94

 6 ARANAS, et. al.,

 7          Defendants.

 8

 9         Before the court is Plaintiff's Motion-Suggestion to Substitute Names of Defendants under

10 Federal Rule of Civil Procedure 25(d). He seeks to substitute in the names of defendants for the

11 State officials who no longer hold elected office or have terminated their employment with the

12 State insofar as those defendants are sued in their official capacities. Specifically he seeks to

13 substitute in the following defendants in their official capacities only: (1) Michael Minev, M.D.,

14 in place of Romeo Aranas, M.D.; (2) Governor Steve Sisolak for Governor Brian Sandoval; (3)

15 Attorney General Aaron Ford for Attorney General Adam Laxalt; (4) Governor's Chief of Staff

16 Michelle White for former Governor's Chief of Staff Mike Willden; and (5) Director of

17 Administration Patrick Cates for former Director of Administration Andrew Clinger.

18         "An action does not abate when a public officer who is a party in an official capacity dies,

19 resigns, or otherwise ceases to hold office while the action is pending." Fed. R. Civ. P. 25(d). "The

20 officer's successor is automatically substituted as a party" and "[t]he court may order substitution

21 at any time." Id.

22         Under Rule 25(d), Plaintiff's motion (ECF No. 94) is GRANTED. The following

23 defendants will be substituted in their official capacities: Michael Minev, M.D., Governor
 1 Steve Sisolak, Attorney General Aaron Ford, Governor's Chief of Staff Michelle White, and

 2 Director of Administration Patrick Cates. As a result, Plaintiff is no longer proceeding against the

 3 following defendants in their official capacities: (1) Romeo Aranas, M.D.; (2) Governor

 4 Brian Sandoval; (3) Attorney General Adam Laxalt; (4) Governor's Chief of Staff Mike Willden;

 5 and (5) Director of Administration Andrew Clinger.

 6         Within 14 days of the date of this Order, the Attorney General's Office shall file a notice

 7 indicating whether it will accept service on behalf of these new defendants sued in their official

 8 capacities only. For any of these defendants for whom the Attorney General's Office cannot accept

 9 service, the last known address should be filed under seal.

10         IT IS SO ORDERED.

11         Dated: August 26, 2019

12                                                          _________________________________
                                                            William G. Cobb
13                                                          United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                    2
